DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “A electronic gaming machine” (line 1) should read “An electronic gaming machine”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “a first and a second curved display screen” (line 2) should read “a first curved display screen and a second curved display screen”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the VBD is separated from the one or more curved display screens by a by one or more console interfaces” (lines 1-2) should presumably read “the VBD is separated from the one or more curved display screens by one or more console interfaces”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the one or more lighting features comprises” (lines 1-2) should read “the one or more lighting features comprise”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the one or more candles comprises” (line 3) should read “the one or more candles comprise”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “one or more edges … comprises” (line 2) should read “one or more edges … comprise”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the one or more stages” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 9 recites “the one or more stages” (line 1).  Claim 6, upon which claim 9 depends, recites “a plurality of stages” (line 3).  The inconsistency between the number of stages makes it unclear whether the number of stages could include just one.  Dependent claims 10-12, and 14 recite similar language and are similarly rejected.  Dependent claim 13 inherits this deficiency by nature of its dependency.  Appropriate correction is required.
Claim 10 recites “one or more characteristics” (line 3).  Claim 6, upon which claim 10 depends, recites “one or more characteristics” (line 4).  ).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “one or more characteristics” a second time makes it unclear whether the two instances refer to the same respective claim element previously recited or different claim elements.  Claim 14 recites similar language and is similarly rejected.  Claims 11 and 14 recite similar language and are similarly rejected.  Dependent claim 12-13
Claim 11 recites “instructions” (line 2).  Claim 10, upon which claim 11 depends, recites “instructions” (line 2).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “instructions” a second time makes it unclear whether the two instances refer to the same respective claim element previously recited or different claim elements.  Claim 14 recites similar language and is similarly rejected.  Dependent claim 12 inherits this deficiency by nature of its dependency.  Appropriate correction is required.
Claim 16 recites "one or more lighting features” (line 1), “one or more edges” (lines 2 and 4).  Claim 1, upon which claim 16 depends, recites “one or more lighting features” (line 7) and “one or more edges” (line 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting the same language a second time makes it unclear whether the two instances refer to the same respective claim element previously recited or different claim elements. Dependent claims 17-20 inherits this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 16 recites "one or more diffuse elements” (line 2) and “the diffuse elements” (line 3).  The inconsistency between the number of diffuse elements makes it unclear whether the number of diffuse elements could include just one.  Dependent claim 17 and 18 recite similar language and are similarly rejected.  Dependent claims 19-20 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 and 15 are allowed.
The closest prior art includes Crowder, JR. et al., US 2009/0069069 A1 (hereinafter Crowder); Hennessy et al., US 2019/0321722 A1 (hereinafter Hennessy); Bernard, US 2014/0378221 A1 (hereinafter Bernard); and Kelly et al., US 2012/0004030 A1 (hereinafter Kelly).
Crowder discloses gaming machines having video depictions of one or more mechanical reels projected onto a curved display (Crowder [Abstract]).  Crowder further discloses a curved display system in which the image of the reels is indirectly projected onto the curved material (Crowder [0048]).  The curved display system includes a short-throw lens and a front-coated mirror to achieve the necessary image size while working with the dimensional constraints (i.e., depth) of the gaming cabinet (Crowder [0048]). Otherwise stated, the DLP device requires a particular throw distance in order to project a particular image size, but the gaming cabinet is not large enough to accommodate such a throw distance (Crowder [0048]).  
Hennessy discloses a gaming machine having a curved video display (Hennessy [0021]).  The curved video display is convexly curved, and at its lower portion, presents a player interface proximate a middle portion (e.g., a main display) and at an upper portion (e.g., a secondary display) (Hennessy [0021] and [Fig. 3]).
Bernard discloses a gaming device including a cabinet supporting a large format, curved primary video display and a video, touch input button panel (Bernard [0080]).  The primary video display is a continuous, curved LCD display larger than the aforesaid legacy primary and secondary displays and is arranged in a portrait mode (Bernard [0080]).  For example the curved LCD primary video display may have a long dimension (arc length) of 40 inches and a width of 18 inches (Bernard [0080]).
Kelly discloses a video terminal such as a kiosk or gaming device is set forth which has a continuous curved display configured to provide one or more displays as well as a touch or gesture based player/user interface (Kelly [Abstract]).  Kelly further discloses wherein the display for the gaming device is curved defining a continuous arc about a focus point (Kelly [0040] and [Fig. 2]).  The focus point may be proximate the position of the eyes of an average sized user/player or above and behind the player such that the player interface and main game display are positioned as desired (Kelly [0040]).  The display could likewise be curved but 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest “one or more curved display screens having a curvature defined by a first spline function” and “a virtual button deck (VBD) having a curvature defined by a second spline function”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.